NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SCOTTIE RANDOLPH,                               No.    18-35700

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01683-BAT

 v.
                                                ORDER*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted March 6, 2020**

Before:      FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Affirmed for the reasons given by Chief Magistrate Judge Brian A. Tsuchida

in his order filed June 25, 2018.

      AFFIRMED.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).